This is a class suit brought by appellant against the City of Fort Lauderdale to restrain it from collecting special assessments to pay water revenue certificates imposed by Ordinance of the City dated April 17, 1940, and to require payment of all sums previously paid thereon. It is not contended that the water revenue certificates are invalid but it is contended that they cannot be paid by special assessments. City of St. Cloud v. Carlson, 78 Fla. 131,83 So. 616; Clover Leaf Inc. v. City of Jacksonville, 145 Fla. 341,199 So. 923, and City of Miami Beach v. Tenny, 150 Fla. 241,7 So. 2d 136 are relied on.
The point in these cases was that a city could not adopt a definite method to redeem a bond issue or to pay for a municipal improvement and then shift the method of payment to a special assessment. In the case at bar, the City had an outstanding indebtedness and was confronted with the necessity of enlarging its sewer system. It undertook to refund its outstanding indebtedness and enlarge its sewer system with water revenue certificates payable in part from special assessments and from the net revenues of its water system. It appears that its charter Chapter 10552, Special Acts of 1925, authorized this.
It affirmatively appears that the provisions of the city charter were being complied with. Rowe v. City of Fort Lauderdale, 142 Fla. 746, 196 So. 199. We find no reversible error so the judgment is affirmed.
Affirmed.
CHAPMAN, C. J., BUFORD and ADAMS, JJ., concur.
BROWN, THOMAS and SEBRING, JJ., dissent.